NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD W. CLARK, as trustee of                 No. 20-36058
Richard W. Clark and Merri Sue Clark
Revocable Living Trust,                         D.C. No. 6:20-cv-00295-AA

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

LSF9 MASTER PARTICIPATION TRUST;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Richard W. Clark appeals pro se from the district court’s order denying his

motions for a temporary restraining order (“TRO”) and preliminary injunction in

his diversity action arising from a foreclosure proceeding. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1292(a)(1) over the denial of the preliminary injunction. We

review for an abuse of discretion. Jackson v. City & County of San Francisco, 746

F.3d 953, 958 (9th Cir. 2014). We vacate and remand.

       The district court denied Clark’s motions for injunctive relief because

“plaintiff has failed to show a requisite likelihood of success on the merits,”

without further explanation. Although the docket entry states “Formal Opinion to

follow,” none did. We vacate and remand for the district court to make findings on

its ruling.

       We lack jurisdiction over the district court’s order denying Clark’s second

emergency motion for a TRO and motion to postpone sale because it did not

amount to the denial of a preliminary injunction. See Religious Tech. Ctr., Church

of Scientology Int’l, Inc. v. Scott, 869 F.2d 1306, 1308 (9th Cir. 1989) (explaining

that an appeal ordinarily “does not lie from the denial of an application for a

temporary restraining order” because such appeals are considered “premature,” and

that a district court’s order denying an application for a TRO is reviewable on

appeal only if the order is tantamount to the denial of a preliminary injunction).

       The parties will bear their own costs on appeal.

       VACATED and REMANDED.




                                          2                                       20-36058